Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 02/18/2022. Claims 1, 3, and 5-8 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1, 3, and 5-8 under 35 U.S.C. §103 in view of Matsumoto et al. US 20150258685 A1 (“Matsumoto”) combined with Nishida et al. US 20150105905 A1 (“Nishida”), Ogawara US 20170266811 A1 (“Ogawara”), and Raghu et al. US 20140044158 A1 (“Raghu”) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto et al. US 20150258685 A1 (“Matsumoto”) combined with Nishida et al. US 20150105905 A1 (“Nishida”), Ogawara US 20170266811 A1 (“Ogawara”), and Bowling et al. US 20170172680 A1 (“Bowling”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 adds the new matter “to calculate, based on the first position command, only a gravitational torque” in lines 9-10, “to determine a first position-command correction value based only on the gravitational torque” in lines 11-12, “to calculate…only the interference torque as part of the external torque” in lines 13-15, “the first position-command correction value determined only from the gravitational torque and the second position-command correction value determined only from the interference torque to the first position command” in lines 20-22. While paragraphs 47-52 of the spec describes calculating a first position-command correction value from the gravitational torque, it does not describe calculating the first position-command correction value ONLY from the gravitational torque. In addition, it describes using a variable Ks as part of both formulas 3 and 4 for calculating the first position-command correction value, adding further evidence against calculating the first position-command correction value ONLY from the gravitational torque. Similarly, while paragraphs 78-82 of the spec describes calculating interference torque by subtracting the gravitational torque from the first position command, it does not describe calculating the interference torque ONLY from subtracting the gravitational torque from the first position command. Additionally, paragraph 80 discloses that the gravitational torque is found through dynamic calculation with the speed and acceleration components of the robot set to zero, which means that the speed and acceleration components are also the factors in determining the interference torque, adding further evidence against calculating the interference torque ONLY from subtracting the gravitational torque from the first position command. Similarly, the claim language “the first position-command correction value determined only from the gravitational torque and the second position-command correction value determined only from the interference torque to the first position command
Claim 3 adds the new matter “to calculate, based on the first position command, only a gravitational torque” in lines 9-10, “to determine a first position-command correction value based only on the gravitational torque” in lines 11-12, “to calculate…only an interference torque as part of the external torque” in lines 13-15, “to determine a current compensation value by multiplying only the interference torque” in lines 16-18, “adding the first position-command correction value determined only from the gravitational torque to the first position command” in lines 20-21, and “adding the current compensation value determined only from the interference torque” in lines 23-24. While paragraphs 47-52 of the spec describes calculating a first position-command correction value from the gravitational torque, it does not describe calculating the first position-command correction value ONLY from the gravitational torque. In addition, it describes using a variable Ks as part of both formulas 3 and 4 for calculating the first position-command correction value, adding further evidence against calculating the first position-command correction value ONLY from the gravitational torque. Similarly, while paragraphs 78-82 of the spec describes calculating interference torque by subtracting the gravitational torque from the first position command, it does not describe calculating the interference torque ONLY from subtracting the gravitational torque from the first position command. Additionally, paragraph 80 discloses that the gravitational torque is found through dynamic calculation with the speed and acceleration components of the robot set to zero, which means that the speed and acceleration components are also the factors in determining the interference torque, adding further evidence against calculating the interference torque ONLY from subtracting the gravitational torque from the first position command. Similarly, the claim language “the first position-command correction value determined only from the gravitational torque and the second position-command correction value determined only from the interference torque to the first position command” in lines 20-22 is not supported in the paragraphs listed above, along with evidence against this disclosure as previously explained. Likewise, claims 6 and 8, which depend from claim 3, are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20150258685 A1 (“Matsumoto”) in view of Nishida et al. US 20150105905 A1 (“Nishida”), Ogawara US 20170266811 A1 (“Ogawara”), and Bowling et al. US 20170172680 A1 (“Bowling”).
	Regarding Claim 1. Matsumoto teaches a robot control device for controlling movement of a robot arm having a joint shaft driven through a speed reducer connected to a servo motor (FIG. 2 shows an arm shaft provided integrally on a first arm member configuring the first joint at numeral 20, connected to the output side of a speed reducer at numeral 41 attached at one end thereof to the base at numeral 10 [paragraph 26]. A drive motor is connected to the input side of the speed reducer and includes an encoder serving as rotational angle detection means for detecting a rotational angle of the drive motor. Torque instruction is issued to a control target unit by a servo control arithmetic operation unit, [paragraph 32]. In FIG. 6, the servo is activated at S100 and deactivates at step S108 when the target position has been reached by the drive motor, so this is a robot having a joint shaft connected to a servo motor), the robot control device comprising: 
	a hardware processor configured to execute at least one program and cause the robot control device to:
	transmit a first position command to the joint shaft (FIG. 3 depicts a control apparatus that includes a position instruction unit at numeral 50. The position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle [paragraph 30], which means the position instruction unit is configured to transmit a position command to the joint shaft, and the position instruction unit is part of the control apparatus shown in FIG. 1 at numeral 3 which reads on a hardware processor, and can have program software added for execution of the control apparatus’ functions [paragraph 78]); and
	perform bending correction to correct a position error of the robot arm, the position error being due to bending of the robot joints (a robot apparatus with a joint driven by a drive motor, rotational angle detection means which detects a rotational angle of the drive motor, and a control apparatus which carries out, when the control apparatus controls driving of the joint in response to a value detected by the rotational angle detection means, correction with use of an estimated value from a joint torque estimation unit which estimates a joint torque acting upon the joint. In the robot apparatus, the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [paragraph 11]), the hardware processor further configured: 
	to calculate, based on the first position command, only a gravitational torque as part of an external torque causing the bending of the robot joints (S204 of FIG. 7 calculates only a gravitational torque by the gravitational torque estimation unit) and 
	to determine a first position-command correction value based on the gravitational torque (A gravitational torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term G([Symbol font/0x51]) of the estimated torque T([Symbol font/0x51]), an estimated joint torque matrix [paragraph 54]. A compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an external force calculated by the external force arithmetic operation unit [paragraph 35]. Matsumoto teaches in step S111 of FIG. 6 that the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where the gravity torque estimation unit is shown at numeral 63 to be part of joint torque estimation unit. This means that the gravitational torque calculated by the gravity torque estimation unit is one of the external torques included in the calculation at S111 [FIG. 6]. At step S112, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit, correction values for the target positions and postures based on the estimated external force. This means that the control apparatus calculates a number of position command correction values configured to calculate an external torque causing a joint torque acting upon the robot joints [paragraph 11], wherein a gravitational torque is part of the external torque. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]); 
	to calculate, by subtracting the gravitational torque from the first position command, only an interference torque as part of the external torque, the interference torque being due to interference to which the joint shaft is subjected (in step S111 of FIG. 6 the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where other external torques such as the inertia torque, centrifugal force torque, Coriolis force torque, and frictional force torque, wherein the frictional force torque estimation unit calculates the frictional force torque from the coulomb frictional force torque and the viscous frictional force torque. These individual torque values are combined with the gravitational torque to calculate the estimated joint torque. The frictional force torque, which acts as an interference torque, is determined by subtracting these torques from the total joint torques acting on the joints [paragraph 64]. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]); 
	to determine a second position-command correction value by multiplying only the interference torque by coefficients for amplitude compensation (Within the joint torque estimation unit is a transition interval arithmetic operation unit at numeral 72, which operates and estimates a transition interval frictional force Ft([Symbol font/0x71]), where Ft([Symbol font/0x71]) is calculated from a coefficient k multiplied by (joint angle instruction – preceding joint angle instruction) where the preceding instruction is from a predetermined control cycle [paragraph 63]. For clarification, the coefficient k is determined by driving each of the joints 20-25 in advance [paragraph 64]. The bending correction value is the frictional force torque (the interference torque found previously) which is then multiplied by a predetermined coefficient (k), making k a coefficient for amplitude compensation); and 
	to perform servo control to drive the servo motor based on a second position command obtained by adding the first position-command correction value determined from the gravitational torque and the second position-command correction value determined only from the interference torque to the first position command (the servo control unit at numeral 52 of FIG. 3 calculates a new torque command based on the combined values of the interference correction value and the gravitational correction value. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95]).
	Matsumoto does not teach:
	the speed reducer is a reduction gear. 
	However, Ogawara teaches:
	the speed reducer is a reduction gear (a robot apparatus and a control method for the robot apparatus, where the apparatus includes a robot arm with rotary joints at numerals 11-61 of FIGS. 1A and 1B, which are driven by a motor shown more clearly in FIG. 3. Each joint is shown to have a joint shaft in FIG. 1B. Each rotary joint may use not only the motor but also a reduction gear having a wave gear mechanism [paragraph 44]. The motors are provided inside the joints in this example, but the motors or reduction gears may also be outside the joints).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with the speed reducer is a reduction gear as taught by Ogawara so that the speed reducer can be located inside the joints, or outside the joints if necessary.
	Matsumoto also does not teach:
	multiplying only the interference torque by coefficients for phase compensation in addition to the amplitude compensation.
	However, Nishida teaches:
	multiplying only the interference torque by coefficients for phase compensation in addition to the amplitude compensation (an elastic-deformation-compensation control device for an articulated robot wherein, if a calculation period in a motor-angle-command-value calculation unit is later than a control period in a motor-angle control unit, a phase difference between an axial force torque calculation value or an elastic-deformation amount calculation value and a joint-angle command value is corrected, and a motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [Claim 7]. In a motor-angle-command-value calculation unit, the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value is corrected, and the motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [paragraph 116]. If the calculation period in the motor-angle-command-value calculation unit is later than the control period in the motor-angle control unit, the motor-angle-command-value calculation unit corrects the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value [paragraph 125]. Afterwards, a weaving amplitude is corrected on a weaving period basis [paragraph 126]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with multiplying only the interference torque by coefficients for phase compensation in addition to the amplitude compensation as taught by Nishida so that a robot that needs to perform a weaving motion for a task such as arc welding would be able to compensate for deformation caused by interference torque.
	Matsumoto also does not teach:
	the first position-command correction value is determined based only on the gravitational torque.
	However, Bowling teaches:
	the first position-command correction value is determined based only on the gravitational torque (A robotic manipulator with a command dynamic module that outputs data indicating that the joint motors of the arm should produce non-zero torques when the robot is in a static pose. This is because, even when all other forces are zero, the arms are still subjected to the force of gravity [paragraph 280]. One method of determining external forces and torques is to determine the magnitude of backdrive torques output by the robot joint motors [paragraph 324]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto the first position-command correction value is determined based only on the gravitational torque as taught by Bowling so as to allow the system to function when no torques other than the gravitational torque are present. It should also be noted that, if no torques were applied to Matsumoto other than the gravitational torque, Matsumoto’s first position-command correction value would not be able to be determined unless it could be determined based only on the gravitational torque. 
	Regarding Claim 3. Matsumoto teaches a robot control device for controlling movement of a robot arm having a joint shaft driven through a speed reducer connected to a servo motor (FIG. 2 shows an arm shaft provided integrally on a first arm member configuring the first joint at numeral 20, connected to the output side of a speed reducer at numeral 41 attached at one end thereof to the base at numeral 10 [paragraph 26]. A drive motor is connected to the input side of the speed reducer and includes an encoder serving as rotational angle detection means for detecting a rotational angle of the drive motor. Torque instruction is issued to a control target unit by a servo control arithmetic operation unit, [paragraph 32]. In FIG. 6, the servo is activated at S100 and deactivates at step S108 when the target position has been reached by the drive motor, so this is a robot having a joint shaft connected to a servo motor), the robot control device comprising: 
	a hardware processor configured to execute at least one program and cause the robot control device to:
	transmit a first position command to the joint shaft (FIG. 3 depicts a control apparatus that includes a position instruction unit at numeral 50. The position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle [paragraph 30], which means the position instruction unit is configured to transmit a position command to the joint shaft, and the position instruction unit is part of the control apparatus shown in FIG. 1 at numeral 3 which reads on a hardware processor, and can have program software added for execution of the control apparatus’ functions [paragraph 78]); and
	perform bending correction to correct a position error of the robot arm, the position error being due to bending of the robot joints (a robot apparatus with a joint driven by a drive motor, rotational angle detection means which detects a rotational angle of the drive motor, and a control apparatus which carries out, when the control apparatus controls driving of the joint in response to a value detected by the rotational angle detection means, correction with use of an estimated value from a joint torque estimation unit which estimates a joint torque acting upon the joint. In the robot apparatus, the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [paragraph 11]), the hardware processor further configured: 
	to calculate, based on the first position command, only a gravitational torque as part of an external torque causing bending of the robot arm (S204 of FIG. 7 calculates only a gravitational torque by the gravitational torque estimation unit) and 
	to determine a first position-command correction value based on the gravitational torque (A gravitational torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term G([Symbol font/0x51]) of the estimated torque T([Symbol font/0x51]), an estimated joint torque matrix [paragraph 54]. A compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an external force calculated by the external force arithmetic operation unit [paragraph 35]. Matsumoto teaches in step S111 of FIG. 6 that the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where the gravity torque estimation unit is shown at numeral 63 to be part of joint torque estimation unit. This means that the gravitational torque calculated by the gravity torque estimation unit is one of the external torques included in the calculation at S111 [FIG. 6]. At step S112, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit, correction values for the target positions and postures based on the estimated external force. This means that the control apparatus calculates a number of position command correction values configured to calculate an external torque causing a joint torque acting upon the robot joints [paragraph 11], wherein a gravitational torque is part of the external torque. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]); 
	to calculate, by subtracting the gravitational torque from the first position command, only an interference torque as part of the external torque, the interference torque being due to interference to which the joint shaft is subjected (in step S111 of FIG. 6 the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where other external torques such as the inertia torque, centrifugal force torque, Coriolis force torque, and frictional force torque, wherein the frictional force torque estimation unit calculates the frictional force torque from the coulomb frictional force torque and the viscous frictional force torque. These individual torque values are combined with the gravitational torque to calculate the estimated joint torque. The frictional force torque, which acts as an interference torque, is determined by subtracting these torques from the total joint torques acting on the joints [paragraph 64]. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]), and 
	to determine a current compensation value by multiplying only the interference torque by coefficients for amplitude compensation (Within the joint torque estimation unit is a transition interval arithmetic operation unit at numeral 72, which operates and estimates a transition interval frictional force Ft([Symbol font/0x71]), where Ft([Symbol font/0x71]) is calculated from a coefficient k multiplied by (joint angle instruction – preceding joint angle instruction) where the preceding instruction is from a predetermined control cycle [paragraph 63]. For clarification, the coefficient k is determined by driving each of the joints 20-25 in advance [paragraph 64]. The bending correction value is the frictional force torque (the interference torque found previously) which is then multiplied by a predetermined coefficient (k), making k a coefficient for amplitude compensation); and 
	to perform servo control to drive the servo motor based on following commands: 
	a second position command obtained by adding the first position-command correction value determined from the gravitational torque to the first position command (the servo control unit at numeral 52 of FIG. 3 calculates a new torque command based on the combined values of the interference correction value and the gravitational correction value. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95]); and 
	a new motor current command obtained by adding the current compensation value determined only from the interference torque to a motor current command generated based on the second position command (the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive motor of each of the joints 20-25 of the main body [paragraph 30]. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25, which reads on a motor current command. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands).
	Matsumoto does not teach:
	the speed reducer is a reduction gear. 
	However, Ogawara teaches:
	the speed reducer is a reduction gear (a robot apparatus and a control method for the robot apparatus, where the apparatus includes a robot arm with rotary joints at numerals 11-61 of FIGS. 1A and 1B, which are driven by a motor shown more clearly in FIG. 3. Each joint is shown to have a joint shaft in FIG. 1B. Each rotary joint may use not only the motor but also a reduction gear having a wave gear mechanism [paragraph 44]. The motors are provided inside the joints in this example, but the motors or reduction gears may also be outside the joints).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with the speed reducer is a reduction gear as taught by Ogawara so that the speed reducer can be located inside the joints, or outside the joints if necessary.
	Matsumoto also does not teach:
	multiplying only the interference torque by coefficients for phase compensation in addition to the amplitude compensation.
	However, Nishida teaches:
	multiplying only the interference torque by coefficients for phase compensation in addition to the amplitude compensation (an elastic-deformation-compensation control device for an articulated robot wherein, if a calculation period in a motor-angle-command-value calculation unit is later than a control period in a motor-angle control unit, a phase difference between an axial force torque calculation value or an elastic-deformation amount calculation value and a joint-angle command value is corrected, and a motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [Claim 7]. In a motor-angle-command-value calculation unit, the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value is corrected, and the motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [paragraph 116]. If the calculation period in the motor-angle-command-value calculation unit is later than the control period in the motor-angle control unit, the motor-angle-command-value calculation unit corrects the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value [paragraph 125]. Afterwards, a weaving amplitude is corrected on a weaving period basis [paragraph 126]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with multiplying only the interference torque by coefficients for amplitude compensation and phase compensation as taught by Nishida so that a robot that needs to perform a weaving motion for a task such as arc welding would be able to compensate for deformation caused by interference torque.
	Matsumoto also does not teach:
	the first position-command correction value is determined based only on the gravitational torque.
	However, Bowling teaches:
	the first position-command correction value is determined based only on the gravitational torque (A robotic manipulator with a command dynamic module that outputs data indicating that the joint motors of the arm should produce non-zero torques when the robot is in a static pose. This is because, even when all other forces are zero, the arms are still subjected to the force of gravity [paragraph 280]. One method of determining external forces and torques is to determine the magnitude of backdrive torques output by the robot joint motors [paragraph 324]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto the first position-command correction value is determined based only on the gravitational torque as taught by Bowling so as to allow the system to function when no torques other than the gravitational torque are present. It should also be noted that, if no torques were applied to Matsumoto other than the gravitational torque, Matsumoto’s first position-command correction value would not be able to be determined unless it could be determined based only on the gravitational torque. 
	Regarding Claim 5. Matsumoto in combination with Ogawara, Nishida, and Bowling teaches the robot control device according to claim 1. 
	Matsumoto also teaches:
	wherein 
	the servo motor is one of n servo motors, the n being an integer not less than 2, 
	the position command is one of n position commands for specifying respective positions of the n joint shafts, 
	the bending correction is one of n bending corrections corresponding to the n servo controls, and 
the position error of the robot arm due to the bending is corrected based on the n position commands (the control apparatus through the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive moto of each of the joints 20-25 of the robot main body, where joints 20-25 are n servo motors, the n being an integer not less than 2. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25 [paragraph 30]. Additionally, the arithmetic operation unit adds an instruction relating to a target position and posture calculated by the position instruction unit and a correction amount obtained by the compliance model arithmetic operation unit to calculate a joint angle instruction [paragraph 31]. The joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 [paragraph 33]. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands, so the position command is one of n position commands for specifying respective position of the n joint shafts, the bending correction means is applied to each motor, and the position error of the robot due to bending is corrected based on the n position commands).
	Matsumoto does not teach:	 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors, 
	However, Ogawara teaches: 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors (FIG. 3 shows the motors driving the rotary joints along the joint shaft are depicted in a block diagram where the motor is a single block. Each motor is, for example, a servo motor, an encoder for detecting an angle of rotation in order to perform position control of an angle of rotation of a joint is (individually) provided together with the motor of each rotary joint [paragraph 107]. More specifically, the encoder is provided on an output shaft of the motor, an output shaft of a reduction gear for reducing a speed of rotation output, or both the output shafts thereof. Additionally, in order to control rotary drive torques (for example, torque servo) of the rotary joints, torque sensors are provided in part of the drive systems of the respective rotary joints [paragraph 108]. Those torque sensors are shown as a single block in FIG. 3, and the torque sensors provide both position and torque control for the motors [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with the reduction gear is one of n reduction gears connected to the n servo motors, the joint shaft is one of n joint shafts driven through the n reduction gears, the servo control is one of n servo controls for driving the n servo motors as taught by Ogawara so that the joints of the robot arm can each have a reduction gear and servo motor so that all of the motors in the robot arm can be controlled to correct for position error in each joint.
	Regarding Claim 6. Matsumoto in combination with Ogawara, Nishida, Raghu, and Bowling teaches the robot control device according to claim 3. 
	Matsumoto also teaches:
	wherein
	the servo motor is one of n servo motors, the n being an integer not less than 2,
	the position command is one of n position commands for specifying respective positions of the n joint shafts, 
	the bending correction is one of n bending corrections corresponding to the n servo control units, and 
	the position error of the robot arm due to the bending is corrected based on the n position commands (the control apparatus through the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive moto of each of the joints 20-25 of the robot main body, where joints 20-25 are n servo motors, the n being an integer not less than 2. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25 [paragraph 30]. Additionally, the arithmetic operation unit adds an instruction relating to a target position and posture calculated by the position instruction unit and a correction amount obtained by the compliance model arithmetic operation unit to calculate a joint angle instruction [paragraph 31]. The joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 [paragraph 33]. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands, so the position command is one of n position commands for specifying respective position of the n joint shafts, the bending correction means is applied to each motor, and the position error of the robot due to bending is corrected based on the n position commands).
	Matsumoto does not teach:	 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors, 
	However, Ogawara teaches: 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors (FIG. 3 shows the motors driving the rotary joints along the joint shaft are depicted in a block diagram where the motor is a single block. Each motor is, for example, a servo motor, an encoder for detecting an angle of rotation in order to perform position control of an angle of rotation of a joint is (individually) provided together with the motor of each rotary joint [paragraph 107]. More specifically, the encoder is provided on an output shaft of the motor, an output shaft of a reduction gear for reducing a speed of rotation output, or both the output shafts thereof. Additionally, in order to control rotary drive torques (for example, torque servo) of the rotary joints, torque sensors are provided in part of the drive systems of the respective rotary joints [paragraph 108]. Those torque sensors are shown as a single block in FIG. 3, and the torque sensors provide both position and torque control for the motors [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art to combine the invention of Matsumoto with the reduction gear is one of n reduction gears connected to the n servo motors, the joint shaft is one of n joint shafts driven through the n reduction gears, the servo control is one of n servo controls for driving the n servo motors as taught by Ogawara so that the joints of the robot arm can each have a reduction gear and servo motor so that all of the motors in the robot arm can be controlled to correct for position error in each joint.
	Regarding Claim 7. Matsumoto in combination with Ogawara, Nishida, Raghu, and Bowling teaches the robot control device according to claim 1. 
	Matsumoto also teaches:
	wherein 
	the external torque and the gravitational torque are obtained by dynamic calculation (the joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 based on dynamic models [paragraph 33. In FIG. 3, the torque instructions generated by the servo control arithmetic operation unit at numeral 52 is directed back into the external force arithmetic operation unit at numeral 54, which sends the estimated external force data to the compliance model arithmetic operation unit at numeral 55, and delivers a new correction amount to the arithmetic operation unit at numeral 51. This repeated transaction of torque and position data means the external torque and the gravitational torque are obtained by dynamic calculation), and 
	the interference torque is obtained by subtracting the gravitational torque from the external torque (the frictional force torques acting upon the joints at numerals 20-25 of FIG. 1 are obtained from calculating the gravitational torque, inertia torque, a Coriolis force torque, a centrifugal force torque having acted upon each of the joints 20-25, and subtracting these torques from the joint torques obtained by the joint torque converted from the measured value of the drive motor to extract the frictional force torques [paragraph 64], which reads on an interference torque obtained by subtracting the gravitational torque from the external torque, where the external torque is the estimated joint torque, and the interference torque is the frictional forces torque).
	Regarding Claim 8. Matsumoto in combination with Ogawara, Nishida, Raghu, and Bowling teaches the robot control device according to claim 3. 
	Matsumoto also teaches:
	wherein 
	the external torque and the gravitational torque are obtained by dynamic calculation (the joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 based on dynamic models [paragraph 33. In FIG. 3, the torque instructions generated by the servo control arithmetic operation unit at numeral 52 is directed back into the external force arithmetic operation unit at numeral 54, which sends the estimated external force data to the compliance model arithmetic operation unit at numeral 55, and delivers a new correction amount to the arithmetic operation unit at numeral 51. This repeated transaction of torque and position data means the external torque and the gravitational torque are obtained by dynamic calculation), and 
	the interference torque is obtained by subtracting the gravitational torque from the external torque (the frictional force torques acting upon the joints at numerals 20-25 of FIG. 1 are obtained from calculating the gravitational torque, inertia torque, a Coriolis force torque, a centrifugal force torque having acted upon each of the joints 20-25, and subtracting these torques from the joint torques obtained by the joint torque converted from the measured value of the drive motor to extract the frictional force torques [paragraph 64], which reads on an interference torque obtained by subtracting the gravitational torque from the external torque, where the external torque is the estimated joint torque, and the interference torque is the frictional forces torque).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664